Richardson, Judge:
By this suit, plaintiffs claim that merchandise assessed at 2 cents per pound under the provision in paragraph 763, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, for clover, not specially provided for, should be dutiable at 1 cent per pound under the provision in said paragraph, as modified, supra, for forage crop seeds, not specially provided for.
In accordance with stipulation of counsel that the merchandise consists of bird’s-foot trefoil seed (lotus corniculatus) similar in all material respects to that the subject of Transcontinental Seed, Inc. (Alltransport, Incorporated) v. United States, 29 Cust. Ct. 163, C. D. 1462, and under authority of the decision cited, we sustain the claim of the plaintiffs that the merchandise represented on the invoice by the items marked “A” and checked with the initials JH by Examiner James Halligan, which was assessed with duty at 2 cents per pound under paragraph 763, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, as clover seed, not specially provided for, is properly dutiable at 1 cent per pound under the same paragraph, as modified, supra, as a forage crop seed, not specially provided for.
Judgment will be rendered accordingly.